DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over RAKIB et al. (WO 2016/176642, cited by IDS) in view of Jensen et al. (US 2010/0090922).
With regard claim 1, RAKIB et al. discloses an apparatus for wireless networking receiver apparatus, comprising:
a receiver for receiving an electromagnetic signal (Fig.7A elements 622, 720 and 722 and para.297), 
wherein the electromagnetic signal was received from a transmitter (Fig.6A elements 620 and 622 and para.275 and 297), 
wherein the transmitter mapped digital data to a digital amplitude modulation constellation  (para.272, where Each matrix [D] can be provided by a digital data source 660 in the OTFS transmitter 650. The elements of the matrix [D] can be complex values selected from points in a constellation matrix such as, for example, a 16 point constellation of a 16QAM quantizer (digital).) in a 2D time-frequency domain-space (para.187-189); and 
wherein the digital amplitude modulation constellation was mapped to a 2D delay-Doppler domain (para.170-171) and transmitted according to an orthogonal time frequency space (OTFS) modulation signal scheme (Fig.6A elements 618, 622 and Fig.6C, where Fig.6C is OTFS data transmission method 690 capable of being implemented by the OTFS transmitter 650); and
a demodulator to demodulate the electrical signal to determine digital data (Fig.7A element 722 and para.297 and 298, where Each replicated frame 732 of each original data matrix [D] may be stored within digital data storage 782 (stage 740).)
RAKIB et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a surface of an object for receiving an electromagnetic signal, wherein the surface is structured to perform a non-electrical function for the object.
	However, Jensen in the related art of mobile communication device discloses a surface of the mobile phone for receiving an electromagnetic signal, wherein the surface is structured to perform a non-electrical function for the phone (rear cover 203 of mobile phone; para [0029]- "FIG. 2 shows the radiator 201 embedded in the rear cover 203. The cover can be the rear non-conductive cover of a mobile phone, an internal non-conductive cover or an internal non-conductive component such as a plastic carrier for a speaker. In the case of a clam shell type of phone the radiator is preferably embedded in the rear top or bottom cover"; para [0031]- "The radiator 201 can be curved in two or three directions and shaped as to follow the shape of the cover 203. The radiator can be any type of RF-suitable, conductive material as known by the person skilled in the art. Preferably a copper foil with a thickness of 5 μm or thicker is used. A flex film including the radiator pattern can also be used. When using IML technology, the label being the radiator, can be pre shaped to the desired form"; para [0045]-"Mobile phones of today often require several antennas for different functions of the phone as e.g. TV, FM-radio, GPS, Bluetooth. Sometimes it is also required to have separate receiving and transmitting antennas. As the invention makes it possible to use a large surface for antennas, e.g. the complete back cover of the mobile phone it will be possible to integrate several antennas in the cover as for instance a GSM and TV-antenna").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver apparatus of RAKIB et al. with the teaching of a surface of an object for receiving an electromagnetic signal, wherein the surface is structured to perform a non-electrical function for the object as taught by Jensen as this would have provided the advantage for more effective receiving of electromagnetic signal or RF signal (para 0029], [0031], [0045]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,122.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 11,184,122 and instant application recites the limitations—
U.S. Patent No. 11,184,122
Instant Application
Claim 1
An apparatus for wireless networking, comprising:
Claim 1 
An apparatus for wireless networking, comprising:
a surface of an object for receiving an electromagnetic signal, wherein the surface is structured to perform a non-electrical function for the object,
a surface of an object for receiving an electromagnetic signal, wherein the surface is structured to perform a non-electrical function for the object,
wherein the electromagnetic signal was received from a transmitter,
wherein the electromagnetic signal was received from a transmitter,
wherein the transmitter mapped digital data to a digital amplitude modulation constellation in a 2D time-frequency domain, and
wherein the transmitter mapped digital data to a digital amplitude modulation constellation in a 2D time-frequency domain, and
wherein the digital amplitude modulation constellation was mapped to a 2D delay-Doppler domain and transmitted to the surface according to an orthogonal time frequency space (OTFS) modulation signal scheme;
wherein the digital amplitude modulation constellation was mapped to a 2D delay-Doppler domain and transmitted to the surface according to an orthogonal time frequency space (OTFS) modulation signal scheme;
a demodulator to demodulate the electrical signal to determine digital data;
a demodulator to demodulate the electrical signal to determine digital data;
a cellular femto-cell transmitter to transmit the determined digital data according to a cellular radio standard.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Conclusion
Reference(s) US 2019/0081836 is cited because they are put pertinent to the wireless communication to receiver-side processing of orthogonal time frequency space modulated signals. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633